 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER (“Agreement”) made this 9th day of February, 2010
by and among T.O.D. Taste on Demand Inc., a Nevada corporation (the “Parent”),
China Environmental Protection Inc., a Nevada corporation wholly owned by the
Parent (the “Merger Sub”), Dragon Path International Limited, a British Virgin
Islands corporation (the “Company”),  and  Weihau Zhao, the sole shareholder of
the Company (the “Sellers”).
 
RECITALS:
 
A.         The respective Boards of Directors of the Parent and the Company have
determined that an acquisition of the Company by the Merger Sub and then the
merger of the Merger Sub with and into the Parent (the “Merger”), upon the terms
and subject to the conditions set forth in this Agreement, would be fair and in
the best interests of their respective shareholders, and such Boards of
Directors have approved such Merger, pursuant to which shares of Common Stock of
the Company (“Company Common Stock”) issued and outstanding immediately prior to
the Effective Time of the Merger (as defined in Section 1.03) and all securities
convertible or exchangeable into Company Common Stock (including by reservation
for future issuances) will be exchanged for the right to receive approximately
95% of Common Stock of the Parent (“Parent Common Stock”) other than Dissenting
Shares (as defined in Section 2.01(d)).
 
B.          The Parent, the Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.
 
C.           For federal income tax purposes, the parties intend that the Merger
shall qualify as reorganization under the provisions of Section 368 of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:
 
ARTICLE I:
THE MERGER AND MERGER CONSIDERATION
 
1.01                   The Merger and Consideration. Upon the terms and subject
to the conditions set forth in this Agreement, and in accordance with the Nevada
Revised Statutes (the "Nevada Statutes"), Merger Sub shall acquire the Company
and then shall be merged with and into the Parent at the Effective Time of the
Merger.  The Company will become a wholly owned subsidiary of the Parent upon
which the Merger Sub shall no long exist, and Parent’s name will change to
Merger Sub’s name, pursuant to section 92A.180 of the Nevada Statutes. The
Merger Sub shall issue to the Sellers and their designees, (1) 100 shares or
such number of shares of the common stock of the Merger Sub which shall
constitute no more than 10% ownership interest in the Merger Sub and which shall
be converted into approximately 16,150,000 shares of the Parent Common Stock
(after the split pursuant to section 1.08 below is effected) in exchange for all
the shares of the capital stock of the Company. Upon the completion of the
Merger, the Sellers and their designees shall own 95% of Parent Common Stock
issued and outstanding.

 
 

--------------------------------------------------------------------------------

 


1.02                   Closing. Unless this Agreement shall have been terminated
and the transactions herein contemplated shall have been abandoned pursuant to
Section 7.01 and subject to the satisfaction or waiver of the conditions set
forth in Article VI, the closing of the Merger (the “Closing”) will take place
at 10:00 a.m. on the business day upon satisfaction of the conditions set forth
in Article VI (or as soon as practicable thereafter following satisfaction or
waiver of the conditions set forth in Article VI) (the “Closing Date”), at the
offices of Troutman Sanders LLP in New York, unless another date, time or place
is agreed to in writing by the parties hereto.
 
1.03                  Effective Time of Merger. As soon as practicable following
the satisfaction or waiver of the conditions set forth in Article VI, the
parties shall file articles of merger (the "Articles of Merger") executed in
accordance with the relevant provisions of the Nevada Statutes and shall make
all other filings or recordings required under Nevada Statutes and the
Securities and Exchange Commission (the “SEC”).  The Merger shall become
effective at such time as the Articles of Merger are duly filed with the
Secretary of State of Nevada or at such other time as is permissible in
accordance with Nevada Statutes and as Parent and the Company shall agree should
be specified in the Articles of Merger (the time the Merger becomes effective
being the "Effective Time of the Merger"). Parent and the Company shall use
reasonable efforts to have the Closing Date and the Effective Time of the Merger
to be the same day.
 
1.04                  Effects of the Merger. The Merger shall have the effects
set forth in the applicable provisions of the Nevada Statutes and the Articles
of Merger.
 
1.05                   Articles of Incorporation; Bylaws; Purposes.
 
(a)          The Certificate of Incorporation of the Parent in effect
immediately prior to the Effective Time of the Merger shall be the Certificate
of Incorporation of the Parent until thereafter changed or amended as provided
therein or by applicable law.
 
(b)         The Bylaws of the Parent in effect at the Effective Time of the
Merger shall be the Bylaws of the Parent until thereafter changed or amended as
provided therein or by applicable law.


(c)         The purposes of the Parent and the total number of its authorized
capital stock shall be as set forth in the Certificate of Incorporation of the
Parent in effect immediately prior to the Effective Time of the Merger until
such time as such purposes and such number may be amended as provided in the
Certificate of Incorporation of the Parent and by applicable law.
 
1.06                   Directors.  Mr. Boping Li shall become a director of the
Company at the Effective Time of the Merger and Mr. Asael Karfiol, a director of
the Company will resign at the Effective Time.   At the later to occur of (i)
Effective Time of the Merger and (ii) 10 days after the mailing of an
information statement pursuant to Rule 14f-1 of the Exchange Act (the
“Information Statement”), Mr.Yuqiang Wu shall become a director of the Company
and Mr. David Katzir will resign as a director of the Company.

 
 

--------------------------------------------------------------------------------

 
 
1.07
Officers. The officers of the Company at the Effective Time of the Merger shall
be the officers of the Parent, until the earlier of their resignation or removal
or until their respective successors are duly elected and qualified, as the case
may be.



1.08
Stock Split.   Immediately following the execution of this Agreement, Parent
shall take all actions required to affect a 4.61896118-for 1 reverse split of
the  outstanding Common  Stock of Parent,  so that  after  such  split there
will be approximately issued and outstanding 850,000 shares of common stock of
Parent.



ARTICLE II:  
EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS


2.01                   Effect on Capital Stock. As of the Effective Time of the
Merger, by virtue of the Merger and without any action on the part of the
holders of shares of Company Common Stock or any shares of capital stock of the
Merger Sub:
 
 (a)        Common Stock of the Merger Sub. Each share of common stock of the
Merger Sub issued and outstanding immediately prior to the Effective Time of the
Merger shall be converted into shares of Parent Common Stock and shall be the
issued and outstanding capital stock of the Parent.
 
(b)         Cancellation of Parent-Owned Merger Sub Common Stock. Each share of
Common Stock of the Merger Sub that is owned by the Parent shall automatically
be cancelled and retired and shall cease to exist, and no Parent Common Stock or
other consideration shall be delivered or deliverable in exchange therefor.
  
(c)          Conversion of Company Common Stock. Except as otherwise provided
herein, each issued and outstanding share of Company Common Stock shall be
converted into fully paid and nonassessable shares of Parent Common Stock in
accordance with the Exchange Ratio described in Section 2.02.


 (d)        Dissenting Shares. Notwithstanding anything in this Agreement to the
contrary, shares of Company Common Stock issued and outstanding immediately
prior to the Effective Time of the Merger held by a holder (if any) who has the
right to demand payment for and an appraisal of such shares as provided under
the Nevada Statues, if applicable (“Dissenting Shares”) shall not be converted
into a right to receive Merger Consideration unless such holder fails to perfect
or otherwise loses such holder’s right to such payment or appraisal, if any. If,
after the Effective Time of the Merger, such holder fails to perfect or loses
any such right to appraisal, each such share of such holder shall be treated as
a share that had been converted as of the Effective Time of the Merger into the
right to receive Merger Consideration in accordance with this Section 2.01. The
Company shall give prompt notice to the Parent of any demands received by the
Company for appraisal of shares of Company Common Stock, and the Parent shall
have the right to participate in all negotiations and proceedings with respect
to such demands. The Company shall not, except with the prior written consent of
the Parent, make any payment with respect to, or settle or offer to settle, any
such demands.

 
 

--------------------------------------------------------------------------------

 
 
2.02                  Exchange Ratio. The “Exchange Ratio” is as follows: Each
share of the common stock of the Merger Sub shall be converted into shares of
Parent Common Stock in the Merger, an Exchange Ratio of 1: 161,500.00, meaning
that for one (1) share of common stock of the Merger Sub owned by the Sellers
they shall receive 161,500.00 shares of Parent Common Stock.
 
2.03                   Stock Warrants. At the Effective Time of the Merger,
there will be no outstanding warrants, options or any other convertible
securities to purchase Parent Common Stock.
 
2.04                   Exchange of Certificates.
 
(a)         Exchange of Certificates. As soon as reasonably practicable as of or
after the Effective Time of the Merger, the Parent shall issue the Parent
Shares, for the benefit of the holders of shares of Company Common Stock, for
exchange in accordance with this Article II.
 
(b)         Settlement Date. The settlement date as set forth herein shall be
such date which is six months from the Effective Time of the Merger and the date
of the resolution of any Contests further to Section 8.03 herein.
 
(c)         Exchange Procedures. At the Effective Time of the Merger, each
holder of an outstanding certificate or certificates which prior thereto
represented shares of Company Common Stock shall, upon surrender of such
certificate or certificates and acceptance be entitled to a certificate or
certificates representing the number of shares of Parent Common Stock into which
the aggregate number of shares of Company Common Stock previously represented by
such certificate or certificates surrendered shall have been converted pursuant
to this Agreement. The Sellers shall accept such certificates upon compliance
with such reasonable terms and conditions to affect an orderly exchange thereof
in accordance with normal exchange practices. All shares of Company Common Stock
shall be surrendered at the Effective Time of the Merger. After the Effective
Time of the Merger, there shall be no further transfer on the records of the
Company or its transfer agent of certificates representing shares of Company
Common Stock. If any certificate for such Parent Common Stock is to be issued in
a name other than that in which the certificate for Company Common Stock
surrendered for exchange is registered, it shall be a condition of such exchange
that the certificate so surrendered shall be properly endorsed, with signature
guaranteed, or otherwise in proper form for transfer and that the person
requesting such exchange shall pay to the Parent or its transfer agent any
transfer or other taxes or other costs required by reason of the issuance of
certificates for such Parent Common Stock in a name other than that of the
registered holder of the certificate surrendered, or establish to the
satisfaction of the Parent or its transfer agent that all taxes have been paid.

 
 

--------------------------------------------------------------------------------

 


 (d)        No Further Ownership Rights in Company Common Stock. All shares of
Parent Common Stock issued upon the surrender for exchange of certificates
representing shares of Company Common Stock in accordance with the terms of this
Article II shall be deemed to have been issued (and paid) in full satisfaction
of all rights pertaining to the shares of Company Common Stock theretofore
represented by such certificates. The holders of certificates formerly
representing shares of Company Common Stock shall cease to have any rights as
shareholders of the Company, except such rights, if any, as they may have as
dissenting shareholders.   Until certificates representing the Company Common
Stock are surrendered for exchange, the certificates of each holder shall, after
the Effective Time, represent for all purposes only the right to receive Parent
Shares.
 
(e)         No Liability. None of the Parent, the Merger Sub, or the Company
shall be liable to any person in respect of any shares of Parent Common Stock
(or dividends or distributions with respect thereto) delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.
All certificates representing shares of Company Common Stock shall have been
surrendered at the Effective Time of the Merger.
 
2.05                   Registration Exemption.  It is intended that the Parent
Shares to be issued pursuant to this Agreement will be issued pursuant to
Section 4(2) of the Securities Act and therefore shall not require registration
under the Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable law.


2.06                  Restrictive Legends.  Certificates evidencing the Parent
Shares pursuant to this Agreement may bear the following legend, and any other
legend required by the laws of any jurisdiction in which a holder of Parent
Shares resides, and any legend required by applicable law, including without
limitation, any legend that will be useful to aid compliance with Regulation D
or other regulations adopted by the SEC under the Securities Act:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO A VALID EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III:
REPRESENTATIONS AND WARRANTIES
 
3.01                   Representations and Warranties of the Company. Except as
set forth in the Company Disclosure Schedule delivered by the Company to the
Parent at the time of execution of this Agreement, the Company represents and
warrants to the Parent and the Merger Sub as follows:
 
(a)          Organization, Standing and Corporate Power. The Company is duly
organized, validly existing and in good standing under the laws of British
Virgin Islands and has the requisite corporate power and authority to carry on
its business as now being conducted. The Company is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the nature
of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed (individually or in the aggregate) would
not have a material adverse effect (as defined in Section 10.02) with respect to
the Company.
 
 (b)        Subsidiaries. The Company owns 100% of the ownership interest of
Yixing Dragon Path Environment Technology Limited (“Dragon”) and 25% of the
ownership interest Jiangsu Jinyu Environmental Engineering Co., Ltd. (“Jinyu”)
formed respectively under the laws of China. In addition, the Company has
effective control via a VIE structure over Jiangsu Zhenyu Environmental
Protection Technology Co. (“Zhenyu”) Ltd, a company formed under the laws of
China, 75% owner of Jinyu. Dragon, Jinyu and Zhenyu are collectively referred to
as “Company Subs”. The Company has no interest in any other company,
corporation, partnership, joint venture or otherwise other than the Company
Subs.


3.02                   Capital Structure. The authorized capital stock of the
Company consists of 50,000 shares of Company Common Stock. There are
10,000  shares of Common Stock outstanding, all of which are owned by the
Sellers   No shares of capital stock or other equity securities of the Company
are issued, reserved for issuance or outstanding. All outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights. There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of the
Company may vote. The Company Disclosure Schedule sets forth the outstanding
capitalization of the Company. There are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which the Company is a party or by which it is bound obligating
the Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity or voting securities of the
Company or obligating the Company to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking. There are no outstanding contractual obligations, commitments,
understandings or arrangements of the Company to repurchase, redeem or otherwise
acquire or make any payment in respect of any shares of capital stock of the
Company. There are no agreements or arrangements pursuant to which the Company
is or could be required to register shares of Company Common Stock or other
securities under the Securities Act or other agreements or arrangements with or
among any security holders of the Company with respect to securities of the
Company.

 
 

--------------------------------------------------------------------------------

 
 
(a)          Authority; Noncontravention. The Company has the requisite
corporate and other power and authority to enter into this Agreement and to
consummate the Merger. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The execution and
delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of the Company under, (i) the
Articles of Incorporation or Bylaws of the Company, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Company,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Company, its properties or assets. No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any federal,
state or local government or any court, administrative agency or commission or
other governmental authority, agency, domestic or foreign (a “Governmental
Entity”), or to any other person is required by or with respect to the Company
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions contemplated hereby,
except, with respect to this Agreement, for the filing of the Certificate of
Merger with the Secretary of State of Nevada.
 
 (b)         Financial Statements. (i) The Parent has received a copy of the
audited consolidated financial statements of the Company and Company Subs for
the fiscal year ended September 30, 2008 and September 30, 2009  (collectively,
the “Financial Statements”). The Financial Statements fairly present the
financial condition of the Company at the dates indicated and its results of
their operations and cash flows for the periods then ended and, except as
indicated therein, reflect all claims against, debts and liabilities of the
Company, fixed or contingent, and of whatever nature. (ii) Since September 30,
2009 (the “Balance Sheet Date”), there has been no material adverse change in
the assets or liabilities, or in the business or condition, financial or
otherwise, or in the results of operations or prospects, of the Company, whether
as a result of any legislative or regulatory change, revocation of any license
or rights to do business, fire, explosion, accident, casualty, labor trouble,
flood, drought, riot, storm, condemnation, act of God, public force or otherwise
and no material adverse change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operation or
prospects, of the Company except in the ordinary course of business. (iii) Since
the Balance Sheet Date, the Company has not suffered any damage, destruction or
loss of physical property (whether or not covered by insurance) affecting its
condition (financial or otherwise) or operations (present or prospective), nor
has the Company issued, sold or otherwise disposed of, or agreed to issue, sell
or otherwise dispose of, any capital stock or any other security of the Company
and has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any capital stock or any other security of the
Company or has incurred or agreed to incur any indebtedness for borrowed money.

 
 

--------------------------------------------------------------------------------

 
 
(c)          Absence of Certain Changes or Events. Since the Balance Sheet Date,
the Company has conducted its business only in the ordinary course consistent
with past practice, and there is not and has not been: (i) any material adverse
change with respect to the Company; (ii) any condition, event or occurrence
which individually or in the aggregate could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to the Company; (iii) any event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 4.01
without prior consent of the Parent; or (iv) any condition, event or occurrence
which could reasonably be expected to prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement.


(d)          Litigation; Labor Matters; Compliance with Laws.
 
(i)     There is no suit, action or proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.
 
(ii)    The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to the Company.
 
(iii)   The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.
 
(e)          Benefit Plans. The Company is not a party to any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which the Company currently has an obligation to
provide benefits to any current or former employee, officer or director of the
Company (collectively, “Benefit Plans”).

 
 

--------------------------------------------------------------------------------

 
 
(f)           Certain Employee Payments. The Company is not a party to any
employment or other agreement which could result in the payment to any current,
former or future director, officer, or employee of the Company of any money or
other property or rights or accelerate or provide any other rights or benefits
to any such person as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.


(g)         Tax Returns and Tax Payments. The Company has timely filed all Tax
Returns required to be filed by it, has paid all Taxes shown thereon to be due
and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, no audit of
any Tax Return of the Company is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by the Company and is currently in effect. As used herein, “Taxes” shall
mean all taxes of any kind, including, without limitation, those on or measured
by or referred to as income, gross receipts, sales, use, ad valorem, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium value added, property or windfall profits taxes, customs,
duties or similar fees,, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any governmental authority, domestic or foreign. As used herein, “Tax
Return” shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.
 
(h)         Environmental Matters. The Company is in compliance with all
applicable Environmental Laws. “Environmental Laws” means all applicable
statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws.
 
(i)           Material Contract Defaults. The Company is not, or has not
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract; and there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a default. For purposes of this Agreement, a Material Contract means any
contract, agreement or commitment that is effective as of the Closing Date to
which the Company is a party (i) with expected receipts or expenditures in
excess of $50,000, (ii) requiring the Company to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $50,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment. No consent of any party to any
Material Contract is required in connection with the execution, delivery and
performance of this Agreement or the Merger.

 
 

--------------------------------------------------------------------------------

 
 
(j)           Properties. The Company has good, clear and marketable title to
all the tangible properties and tangible assets reflected in the latest balance
sheet as being owned by the Company or acquired after the date thereof which
are, individually or in the aggregate, material to the Company’s business
(except properties sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all material liens.
 
(k)          Trademarks and Related Contracts.
 
(i)          As used in this Agreement, the term “Trademarks” means trademarks,
service marks, trade names, Internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.
 
(ii)         To the knowledge of the Company, none of the Company’s Intellectual
Property or Company License Agreements infringe upon the rights of any third
party that may give rise to a cause of action or claim against the Company or
its successors.
(iii)        The Company owns and has good and exclusive title to each item of
the Company Intellectual Property free and clear of any lien except for Company
Intellectual Property for which the Company has a license for which each such
license is sufficient for the conduct of its business as currently conducted.


(iv)        Each item of Company Intellectual Property is valid and subsisting,
and to the extent registration of Company Intellectual Property has been sought,
all necessary registration, maintenance and renewal fees currently due in
connection with such Intellectual Property have been made and all necessary
documents, recordations and certificates in connection with such Company
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of maintaining such Company Intellectual
Property.

 
 

--------------------------------------------------------------------------------

 


(l)           Board Recommendation. The Board of Directors of the Company has
unanimously determined that the terms of the Merger are fair to and in the best
interests of the shareholders of the Company and recommended that the holders of
the shares of Company Common Stock approve the Merger.
 
(m)         Required Company Vote. The affirmative vote of a majority of the
shares of each of the Company Common Stock is the only vote of the holders of
any class or series of the Company’s securities necessary to approve the Merger
(the “Company Shareholder Approval”).


 (n)    Debts and Guaranties.  As of the Closing, the Company will have no
indebtedness or liabilities(whether accrued, absolute, contingent or otherwise)
other than as set forth in the Financial Statements. In addition, the Company is
not directly or indirectly (a) liable, by guarantee or otherwise, upon or with
respect to, or (b) obligated to provide funds with respect to, or to guarantee
or assume, any Indebtedness or other obligation of any person.
 
 (o) Affiliated Transactions.  No affiliate or other family member has directly
or indirectly (i) borrowed or been advanced funds from or loaned funds to the
Company, (ii) is a party to a Contract with the Company or (iii) engaged in any
transaction with the Company.
 
(q) Accuracy. No representation or warranty of the Company in this Agreement
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading. There is no fact
known to the Company that materially adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition, or results of operations of the Company that has not been
set forth in this Agreement.


 
3.03                   Representations and Warranties of Company Subs. Except as
set forth in the Company Disclosure Schedule delivered by the Company to the
Parent at the time of execution of this Agreement, the Company and the Sellers,
jointly and severally, each represents and warrants to the Parent and the Merger
Sub as follows:
 
(a)          Organization, Standing and Corporate Power. Company Subs are duly
organized, validly existing and in good standing under the laws of China and has
the requisite corporate power and authority to carry on its business as now
being conducted. Company Subs are duly qualified or licensed to do business and
are in good standing in each jurisdiction in which the nature of their business
or the ownership or leasing of their properties makes such qualification or
licensing necessary, other than in such jurisdictions where the failure to be so
qualified or licensed (individually or in the aggregate) would not have a
material adverse effect (as defined in Section 10.02) with respect to Company
Subs.
 
(b)         Subsidiaries: The Company Subs are 100% owned or effectively
controlled by the Company and shall remain wholly owned or effectively
controlled subsidiaries of the Company following the Merger.

 
 

--------------------------------------------------------------------------------

 
 (c)          Capital Structure. Except as set forth in the Financial
Statements, no shares of capital stock or other equity securities of Company
Subs are issued, reserved for issuance or outstanding. All outstanding equity
ownership interest in Company Subs are duly authorized, validly issued, fully
paid and nonassessable and not subject to preemptive rights. There are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of Company Subs having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which shareholders
of Company Subs may vote. The Company Disclosure Schedule sets forth the
outstanding capitalization of Company Subs. There are no outstanding securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which Company Subs are a party or by which they are
bound obligating Company Subs to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity or voting
securities of Company Subs or obligating Company Subs to issue, grant, extend or
enter into any such security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking. There are no outstanding contractual
obligations, commitments, understandings or arrangements of Company Subs to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of Company Subs. There are no agreements or arrangements
pursuant to which Company Subs are or could be required to register shares of
Company Common Stock or other securities under the Securities Act or other
agreements or arrangements with or among any security holders of Company Subs
with respect to securities of Company Subs.
 
(d)           Authority; Noncontravention. This Agreement constitutes a valid
and binding obligation of Company Subs, enforceable against Company Subs in
accordance with its terms.] The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of Company Subs under, (i) the Articles of Incorporation or
Bylaws of Company Subs, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to Company Subs, its properties or assets, or (iii)
subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to Company Subs, their properties or
assets. No consent, approval, order or authorization of, or registration,
declaration or filing with, or notice to, any Governmental Entity or any other
person, is required by or with respect to Company Subs in connection with the
execution and delivery of this Agreement by Company Subs or the consummation by
Company Subs of the transactions contemplated hereby, except, as set forth in
the Company Disclosure Schedule.

 
 

--------------------------------------------------------------------------------

 


(e)           Absence of Certain Changes or Events. Since the Balance Sheet
Date, other than the ownership interest transfer of the Company Subs to the
Company, if applicable, each of the Company Subs has conducted its business only
in the ordinary course consistent with past practice, and there is not and has
not been: (i) any material adverse change with respect to Company Subs; (ii) any
condition, event or occurrence which individually or in the aggregate could
reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to Company Subs; (iii) any event which, if
it had taken place following the execution of this Agreement, would not have
been permitted by Section 4.01 without prior consent of the Parent; or (iv) any
condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of Company Subs to consummate the
transactions contemplated by this Agreement.
 
(f)           Litigation; Labor Matters; Compliance with Laws.
 
(i)         There is no suit, action or proceeding or investigation pending or,
to the knowledge of Company Subs, threatened against or affecting Company Subs
or any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to Company Subs or prevent, hinder or
materially delay the ability of Company Subs to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
Company Subs having, or which, insofar as reasonably could be foreseen by
Company Subs, in the future could have, any such effect.
 
(ii)         None of the Company Subs is a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is any the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to Company Subs.
 
(iii)        The conduct of the business of Company Subs complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.


(g)           Benefit Plans. None of the Company Subs is a party to any Benefit
Plans.
 
(h)           Certain Employee Payments. None of the Company Subs is a party to
any employment or other agreement which could result in the payment to any
current, former or future director officer, or employee of Company Subs of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such person as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

 
 

--------------------------------------------------------------------------------

 


(i)           Tax Returns and Tax Payments. Each of the Company Subs has timely
filed all Tax Returns required to be filed by it, has paid all Taxes shown
thereon to be due and has provided adequate reserves in its financial statements
for any Taxes that have not been paid, whether or not shown as being due on any
returns. No material claim for unpaid Taxes has been made or become a lien
against the property of Company Subs or is being asserted against Company Subs,
no audit of any Tax Return of Company Subs is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by Company Subs and is currently in effect.


(j)            Environmental Matters. Each of the Company Subs is in material
compliance with all applicable Environmental Laws.


(k)           Material Contract Defaults. None of the Company Subs is, nor have
they received any notice or has any knowledge that any other party is, in
default in any respect under any Material Contract; and there has not occurred
any event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a Material
Contract means any contract, agreement or commitment that is effective as of the
Closing Date to which Company Subs is a party (i) with expected receipts or
expenditures in excess of $50,000, (ii) requiring Company Subs to indemnify any
person, (iii) granting exclusive rights to any party, (iv) evidencing
indebtedness for borrowed or loaned money in excess of $50,000 or more,
including guarantees of such indebtedness, or (v) which, if breached by Company
Subs in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from Company Subs or (C) give
rise to a right of acceleration of any material obligation or loss of any
material benefit under any such contract, agreement or commitment.
 
(l)           Properties. Each of the Company Subs has good, clear and
marketable title to all the tangible properties and tangible assets reflected in
the latest balance sheet as being owned by Company Subs or acquired after the
date thereof which are, individually or in the aggregate, material to Company
Subs’ business (except properties sold or otherwise disposed of since the date
thereof in the ordinary course of business), free and clear of all material
liens.
 
(m)         Trademarks and Related Contracts. To the knowledge of Company Subs,
none of Company Subs' Intellectual Property or Company License Agreements
infringe materially upon the rights of any third party that may give rise to a
cause of action or claim against Company Subs or their successors  The Company
Subs own and have good and exclusive title to each item of the Company Subs
Intellectual Property free and clear of any lien except for Company Subs
Intellectual Property for which the Company Subs have a license for which each
such license is sufficient for the conduct of its business as currently
conducted.
Each item of Company Subs Intellectual Property is valid and subsisting, and to
the extent registration of Company Subs Intellectual Property has been sought,
all necessary registration, maintenance and renewal fees currently due in
connection with such Intellectual Property have been made and all necessary
documents, recordations and certificates in connection with such Company Subs
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of maintaining such Company Subs Intellectual
Property.

 
 

--------------------------------------------------------------------------------

 
 
3.04                   Representations and Warranties of the Parent and the
Merger Sub. Except as set forth in the disclosure schedule delivered by the
Parent to the Company at the time of execution of this Agreement (the “Parent
Disclosure Schedule”), the Parent and the Merger Sub represent and warrant to
the Company as follows:
 
(a)           Organization, Standing and Corporate Power. Each of the Parent and
the Merger Sub is (or at Closing will be) duly organized, validly existing and
in good standing under the laws of the State of Nevada, as is applicable, and
has the requisite corporate power and authority to carry on its business as now
being conducted. Each of the Parent and the Merger Sub is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a material adverse effect with respect to the Parent.
 
(b)           Subsidiaries. The Parent has two subsidiaries: Merger Sub and
T.O.D. (2010) Inc. ("Spin-Off Sub"), both of which are Nevada corporations
incorporated in February, 2010. All the outstanding shares of capital stock of
each such entity have been validly issued and are fully paid and nonassessable
and, except as set forth in the Parent Disclosure Schedule, are owned (of record
and beneficially) by the Parent, free and clear of all liens. Except for the
capital stock of its subsidiaries, which are corporations, the Parent does not
own, directly or indirectly, any capital stock or other ownership interest in
any corporation, partnership, business association, joint venture or other
entity.
 
                 (c)          Capital Structure. As of the date of this
Agreement, the authorized capital stock of the Parent consists of 160,000,000
shares of Parent Common Stock, $0.001 par value, and 10,000,000 shares of
preferred stock at $0.001 par value, of which 3,926,117 shares of Parent Common
Stock will be issued and outstanding as of immediately prior to the Closing Date
of the Merger and no shares of Parent Common Stock are issuable upon the
exercise of outstanding warrants, convertible notes, and options and
otherwise.     Immediately prior to the Closing and after the stock split to be
effected pursuant to section 1.08 of the Agreement, there shall be 34,707,158,
shares of Parent Common Stock $0.001 par value authorized of which 850,000
shares of Parent Common Stock $0.001 par value will be issued and outstanding
and 10,000,000 shares of preferred stock at $0.001 par value.  Except as set
forth above, no shares of capital stock or other equity securities of the Parent
are issued, reserved for issuance or outstanding. All outstanding shares of
capital stock of the Parent are, and all shares which may be issued pursuant to
this Agreement will be, when issued, duly authorized, validly issued, fully paid
and nonassessable, not subject to preemptive rights, and issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. There are no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Parent having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which shareholders of the Parent may vote. Except as set forth
above, there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Parent or any of its subsidiaries is a party or by which any of them is bound
obligating the Parent or any its subsidiaries to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity securities of the Parent or any of its subsidiaries or obligating
the Parent or any of its subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
securities of the Parent or any of its subsidiaries or obligating the Parent or
any of its subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
There are no outstanding contractual obligations, commitments, understandings or
arrangements of the Parent or any of its subsidiaries to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of the Parent or any of its subsidiaries.
  

 
 

--------------------------------------------------------------------------------

 
 
(d)           Authority; Noncontravention. The Parent and Merger Sub have all
requisite corporate authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Parent and the Merger Sub and the consummation by the Parent
and the Merger Sub of the transactions contemplated by this Agreement have been
(or at Closing will have been) duly authorized by all necessary corporate action
on the part of the Parent and the Merger Sub. This Agreement has been duly
executed and delivered by and constitutes a valid and binding obligation of each
of the Parent and the Merger Sub, enforceable against each such party in
accordance with its terms. The execution and delivery of this agreement do not,
and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Parent or any of its subsidiaries under,
(i) the articles of incorporation or bylaws of the Parent or the Merger Sub or
the comparable charter or organizational documents of any other subsidiary of
the Parent, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
applicable to the Parent, the Merger Sub or any other subsidiary of the Parent
or their respective properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Parent, the Merger Sub or any other subsidiary of the Parent
or their respective properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or liens that individually or in the aggregate could not have a material
adverse effect with respect to the Parent or could not prevent, hinder or
materially delay the ability of the Parent to consummate the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity is required by or with respect to the Parent, the Merger Sub or any other
subsidiary of the Parent in connection with the execution and delivery of this
Agreement by the Parent or the Merger Sub or the consummation by the Parent or
the Merger Sub, as the case may be, of any of the transactions contemplated by
this Agreement, except for the filing of the Certificate of Merger with the
Secretary of State of Nevada, as required, and and compliance with applicable
rules of the SEC, including without limitation, the filing of a Current Report
on Form 8-K regarding the consummation of the Merger.

 
 

--------------------------------------------------------------------------------

 


(e)           SEC Documents; Undisclosed Liabilities. The Parent has filed all
reports, schedules, forms, statements and other documents as required by the SEC
and the Parent has made available to the Company all reports, schedules, forms,
statements and other documents filed with the SEC (collectively, and in each
case including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Parent SEC Documents”). As of their respective dates,
the Parent SEC Documents complied in all material respects with the requirements
of the Securities Act or the Securities Exchange Act of 1934, as the case may
be, and the rules and regulations of the SEC promulgated thereunder applicable
to such Parent SEC Documents, and none of the Parent SEC Documents (including
any and all consolidated financial statements included therein) as of such date
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent revised or superseded by a subsequent filing
with the SEC (a copy of which has been provided to the Company prior to the date
of this Agreement), none of the Parent SEC Documents, to the knowledge of the
Parent’s management, contains any untrue statement of a material fact or omits
to state any material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of the Parent included in such Parent SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited consolidated quarterly statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Parent and its consolidated subsidiaries
as of the dates thereof and the consolidated results of operations and changes
in cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Parent’s independent accountants). Except as set forth in the Parent SEC
Documents, at the date of the most recent audited financial statements of the
Parent included in the Parent SEC Documents, neither the Parent nor any of its
subsidiaries had, and since such date neither the Parent nor any of such
subsidiaries has incurred, any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) which, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to the Parent.  As of the Closing Date, the Parent has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise).
 
(f)        Absence of Certain Changes or Events. Except as disclosed in the
Parent SEC Documents, since the date of the most recent financial statements
included in the Parent SEC Documents, the Parent has conducted its business only
in the ordinary course consistent with past practice in light of its current
business circumstances, and there is not and has not been: (i) any material
adverse change with respect to the Parent; (ii) any condition, event or
occurrence which, individually or in the aggregate, could reasonably be expected
to have a material adverse effect or give rise to a material adverse change with
respect to the Parent; (iii) any event which, if it had taken place following
the execution of this Agreement, would not have been permitted by Section 4.02
without the prior consent of the Company; or (iv) any condition, event or
occurrence which could reasonably be expected to prevent, hinder or materially
delay the ability of the Parent to consummate the transactions contemplated by
this Agreement.

 
 

--------------------------------------------------------------------------------

 


(g)           Interim Operations of the Merger Sub. The Merger Sub was formed
solely for the purpose of engaging in the transactions contemplated hereby, has
(or will have) engaged in no other business activities and has (or will have)
conducted its operations only as contemplated hereby.
 
(h)           Litigation; Labor Matters; Compliance with Laws.
 
(i)          There is no suit, action or proceeding or investigation pending or,
to the knowledge of the Parent, threatened against or affecting the Parent or
any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Parent or prevent, hinder or
materially delay the ability of the Parent to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Parent having, or which, insofar as reasonably could be foreseen by the Parent,
in the future could have, any such effect.
 
(ii)         The Parent is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to the Parent.
 
(iii)        The conduct of the business of the Parent complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.
 
(i)           Benefit Plans. The Parent is not a party to any Benefit Plan under
which the Parent currently has an obligation to provide benefits to any current
or former employee, officer or director of the Parent.
 
(j)           Certain Employee Payments. The Parent is not a party to any
employment agreement which could result in the payment to any current, former or
future director or employee of the Parent of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.


 
 

--------------------------------------------------------------------------------

 


(k)           Tax Returns and Tax Payments. The Parent has timely filed all Tax
Returns required to be filed by it, has paid all Taxes shown thereon to be due
and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of the Parent or is being asserted against the Parent, no audit of any
Tax Return of the Parent is being conducted by a tax authority, and no extension
of the statute of limitations on the assessment of any Taxes has been granted by
the Parent and is currently in effect.
 
(l)            Environmental Matters. The Parent is in material compliance with
all applicable Environmental Laws.
 
(m)          Material Contract Defaults. The Parent is not, or has not, received
any notice or has any knowledge that any other party is, in default in any
respect under any Material Contract; and there has not occurred any event that
with the lapse of time or the giving of notice or both would constitute such a
material default. For purposes of this Agreement, a Material Contract means any
contract, agreement or commitment that is effective as of the Closing Date to
which the Parent is a party (i) with expected receipts or expenditures in excess
of $50,000, (ii) requiring the Parent to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $50,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by the Parent in such a manner would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from the Parent or (C) give rise to a right of acceleration
of any material obligation or loss of any material benefit under any such
contract, agreement or commitment.
 
(n)          Properties. The Parent has good, clear and marketable title to all
the tangible properties and tangible assets reflected in the latest balance
sheet as being owned by the Parent or acquired after the date thereof which are,
individually or in the aggregate, material to the Parent’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.
 
(o)          Trademarks and Related Contracts. The Parent does not hold any
Trademarks, Trade Secrets, or Intellectual Property, and is not party to any
license agreements regarding such other than as described in the Parent SEC
Documents.
 
(p)          Board Recommendation. The Board of Directors of the Parent has
unanimously determined that the terms of the Merger are fair to and in the best
interests of the shareholders of the Parent.
 
(q)          Liabilities.  The Parent and the Merger Sub guarantee that the
Company and the Sellers are free from any and all claims, liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise) from the
operations of the Parent and any of its subsidiaries on and prior to the date
hereof.  The foregoing representation and warranty of the Parent and the Merger
Sub under this Section 3.03(q) shall survive and remain in full force and effect
for the two years following the Effective Time of the Merger.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV:
COVENANTS RELATING TO
CONDUCT OF BUSINESS PRIOR TO MERGER
 
4.01                Conduct of the Company and the Parent. From the date of this
Agreement and until the Effective Time of the Merger, or until the prior
termination of this Agreement, the Company and the Parent, shall not, unless
mutually agreed to in writing and other than as contemplated in Section 4.02:
 
(a)          engage in any transaction, except in the normal and ordinary course
of business, or create or suffer to exist any lien or other encumbrance upon any
of their respective assets or which will not be discharged in full prior to the
Effective Time of the Merger;
 
(b)          sell, assign or otherwise transfer any of their assets, or cancel
or compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;
 
(c)          fail to use reasonable efforts to preserve intact their present
business organizations, keep available the services of their employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Effective Time;
 
(d)          except for matters related to complaints by former employees
related to wages, suffer or permit any material adverse change to occur with
respect to the Company and the Parent or their business or assets;


(e)          not take any action that would cause a material breach of the
representations and warranties contained herein;  or
 
(f)          make any material change with respect to their business in
accounting or bookkeeping methods, principles or practices, except as required
by GAAP.
 
4.02                Assignment of Parent’s Current Business. Prior to the
Closing Date, Parent shall complete the transfer of all its current business and
assets into Spin-Off Sub and shall affect distribution of Spin-Off Sub as a
stock dividend to the shareholders of Parent.

 
 

--------------------------------------------------------------------------------

 


ARTICLE V:
ADDITIONAL AGREEMENTS
 
5.01                Access to Information; Confidentiality.
 
(a)          The Company shall, and shall cause its officers, employees,
counsel, financial advisors and other representatives to, afford to the Parent
and its representatives reasonable access during normal business hours during
the period prior to the Effective Time of the Merger to its and to Company Subs’
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its and Company Subs’ officers,
employees and representatives to, furnish promptly to the Parent all information
concerning their respective business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. For the purposes of determining the accuracy of the representations and
warranties of the Parent and the Merger Sub set forth herein and compliance by
the Parent and the Merger Sub of their respective obligations hereunder, during
the period prior to the Effective Time of the Merger, the Parent shall provide
the Company and its representatives with reasonable access during normal
business hours to its and Merger Sub’s properties, books, contracts,
commitments, personnel and records as may be necessary to enable the Company to
confirm the accuracy of the representations and warranties of the Parent and the
Merger Sub set forth herein and compliance by the Parent and the Merger Sub of
their obligations hereunder, and, during such period, the Parent shall, and
shall cause its subsidiaries, officers, employees and representatives to,
furnish promptly to the Company upon its request (i) a copy of each report,
schedule, registration statement and other document filed by it during such
period pursuant to the requirements of federal or state securities laws and (ii)
all other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company, the Merger Sub, and the
Parent will hold, and will cause its respective directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in confidence.
 
(b)          No investigation pursuant to this Section 5.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.


5.02                Best Efforts. Upon the terms and subject to the conditions
set forth in this Agreement, each of the parties agrees to use its best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Merger and the other transactions contemplated by this
Agreement. The Parent, the Merger Sub and the Company will use their best
efforts and cooperate with one another (i) in promptly determining whether any
filings are required to be made or consents, approvals, waivers, permits or
authorizations are required to be obtained (or, which if not obtained, would
result in an event of default, termination or acceleration of any agreement or
any put right under any agreement) under any applicable law or regulation or
from any governmental authorities or third parties, including parties to loan
agreements or other debt instruments and including such consents, approvals,
waivers, permits or authorizations as may be required to transfer the assets and
related liabilities of the Company to the Merger Sub in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or authorizations
and (ii) in facilitating each other’s due diligence investigations. The Parent
and the Company shall mutually cooperate in order to facilitate the achievement
of the benefits reasonably anticipated from the Merger.

 
 

--------------------------------------------------------------------------------

 
 
5.03                Public Announcements. The Parent and the Merger Sub, on the
one hand, and the Company, on the other hand, will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process. The parties agree that the
initial press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof. 
 
5.04                Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.
 
5.05                Directorships. Upon the Effective Time of the Merger, all
officers of the Parent shall have resigned and the Parent shall have taken all
action to cause Mr. Boping Li to be elected to its Board of Directors as
Chairman of the Board and its officers to consist of the following: Mr. Boping
Li as CEO, Mr. Boping Li as President and Ms. Alice Ye as CFO.
 
5.06                No Solicitation. Except as previously agreed to in writing
by the other party, neither the Company or the Parent shall authorize or permit
any of its officers, directors, agents, representatives, or advisors to (a)
solicit, initiate or encourage or take any action to facilitate the submission
of inquiries, proposals or offers from any person relating to any matter
concerning any merger, consolidation, business combination, recapitalization or
similar transaction involving the Company or the Parent, respectively, other
than the transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Merger or which would or could be expected to dilute
the benefits to the Company of the transactions contemplated hereby. The Company
or the Parent will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any parties conducted heretofore
with respect to any of the foregoing.


5.07                Filing of Form 8-K.  Within four business days following the
Closing Date of the Merger, the Company shall file and cause Parent to file a
Form 8-K with the SEC containing information about the Merger and Pro Forma
financial statements of the Parent and the Company and audited financial
statements of the Company as required by Regulation S-K. Such Form 8-K shall be
in form and substance acceptable to Parent and its counsel prior to Closing.
 
ARTICLE VI:
CONDITIONS PRECEDENT
 
6.01                Conditions to Each Party’s Obligation to Effect the Merger.
The respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

 
 

--------------------------------------------------------------------------------

 
 
(a)          Opinions of Counsel. Execution and delivery of the following: to
the Company, an opinion of counsel from the Parent’s legal counsel that the
terms, conditions and structure of this Merger satisfy Nevada law, and to the
Parent, an opinion of counsel from Company’s legal counsel that the terms,
conditions and structure of this Merger satisfies the laws of the British Virgin
Islands and China.
 
(b)          No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger shall be in effect.
 
(c)          No Dissent. Holders of no more than five percent (5%) of the
Company’s shareholders shall have dissented to the Merger.
 
(d)          Deliverables of Parent.  Parent shall deliver to the Sellers the
following:
 
(i)       the minute books of the Parent and any of its subsidiaries, including
its corporate seals, unissued stock certificates, stock registers, Certificate
of Incorporation, bylaws and corporate minutes;
 
(ii)      information on any bank accounts of the Parent and any of its
subsidiaries and confirmation of the cancellation of such bank accounts;
 
(iii)     a certificate respecting the good standing of the Parent from the
Secretary of State of Nevada, dated not more than five (5) Business Days prior
to the Closing Date; and
 
(iv) a certificate respecting the good standing of the Merger Sub from the
Secretary of State of Nevada, dated not more than five (5) Business Days prior
to the Closing Date.


(e)          No Litigation. There shall not be pending or threatened by any
Governmental Entity any suit, action or proceeding (or by any other person any
suit, action or proceeding which has a reasonable likelihood of success), (i)
challenging or seeking to restrain or prohibit the consummation of the Merger or
any of the other transactions contemplated by this Agreement or seeking to
obtain from the Parent, the Company or any of their respective subsidiaries any
damages that are material in relation to the Parent or the Company and their
respective subsidiaries taken as a whole, (ii) seeking to prohibit or limit the
ownership or operation by the Company, the Parent or any of their respective
subsidiaries of any material portion of the business or assets of the Company,
the Parent or any of their respective subsidiaries, or to dispose of or hold
separate any material portion of the business or assets of the Company, the
Parent or any of their respective subsidiaries, as a result of the Merger or any
of the other transactions contemplated by this Agreement, (iii) seeking to
impose limitations on the ability of the Parent or Merger Sub to acquire or
hold, or exercise full rights of ownership of, any shares of Company Common
Stock or Common Stock of the Surviving Corporation, including, without
limitation, the right to vote the Company Common Stock or Common Stock of the
Surviving Corporation on all matters properly presented to the shareholders of
the Company or the Surviving Corporation, respectively, or (iv) seeking to
prohibit the Parent or any of its subsidiaries from effectively controlling in
any material respect the business or operations of the Company.

 

--------------------------------------------------------------------------------

 

(f)          Stock Dividend. The formation of Spin-Off Sub, the transfer of all
of Parent’s current business and assets into Spin-Off Sub and the subsequent
distribution of Spin-Off Sub as a stock dividend to the shareholders of Parent
shall have been completed.


(g)          Deliverables of Company and Sellers. The Company and or the Sellers
shall deliver to the Parent the following:
 
(i)          Stock certificates representing all the issued and outstanding
shares of the Company, duly endorsed in blank or accompanied by stock powers
duly executed in blank, or other instruments of transfer in form and substance
reasonably satisfactory to the Parent, other than any shares held by Dissenting
Shareholders;
 
(ii)         a certificate respecting the good standing of the Company from the
appropriate authorities in the British Virgin Islands, dated not more than five
(5) Business Days prior to the Closing Date; and


(iii)        a list of recipients of the considerations for the Merger.


The Parent, with the assistance of the Company, shall have prepared the Current
Report on Form 8-K required as a result on the consummation of the transactions
contemplated hereby.


6.02                     Conditions to Obligations of the Parent and the Merger
Sub. The obligations of the Parent and the Merger Sub to effect the Merger are
further subject to the following conditions:
 
(a)          Representations and Warranties. The representations and warranties
of the Company and Company Subs set forth in this Agreement shall be true and
correct in all material respects, in each case as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date. The
Parent shall have received a certificate signed on behalf of the Company and
Company Subs by the president of the Company and the Company Subs to such
effect.
 
(b)          Performance of Obligations of the Company. The Company and Company
Subs shall have performed the obligations required to be performed by them under
this Agreement at or prior to the Closing Date and the Parent shall have
received a certificate signed on behalf of the Company and Company Subs by the
president of the Company and the Company Subs to such effect.
 
(c)          Consents, etc. The Parent shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.

 

--------------------------------------------------------------------------------

 

(d)          Due Diligence Investigation. The Parent shall be satisfied with the
results of its due diligence investigation of the Company and Company Subs in
its sole and absolute discretion.


6.03                     Conditions to Obligation of the Company. The obligation
of the Company to effect the Merger is further subject to the following
conditions:
 
(a)          Representations and Warranties. The representations and warranties
of the Parent and the Merger Sub set forth in this Agreement shall be true and
correct in all material respects, in each case as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date. The
Company shall have received a certificate signed on behalf of the Parent by the
president of the Parent to such effect.
 
(b)          Performance of Obligations of the Parent and the Merger Sub. The
Parent and the Merger Sub shall have performed the obligations required to be
performed by them under this Agreement at or prior to the Closing and the
Company shall have received a certificate signed on behalf of the Parent by the
president of the Parent to such effect.


(c)          Consents, etc. The Company shall have received evidence, in form
and substance reasonably satisfactory to it, that such licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities and other third parties as necessary in connection with the
transactions contemplated hereby have been obtained.
 
(d)          Filing of Merger Agreement. The Parent shall have filed or will
promptly file after the Closing Date in the office of the Secretary of State of
the State of Nevada such filings which are required for the Merger to become
effective.
 
(e)          Resignations. The Parent shall deliver to the Company written
resignations of all of the officers of the Parent and evidence of election of
those new directors and officers as further described in Section 5.06 herein.
 
(f)          Rule 14f-1. The Parent shall file with the SEC and mail to its
shareholders of record an information statement prepared in accordance with SEC
Rule 14f-1, containing information about the change of directors of the board,
among other things.
 
ARTICLE VII:
TERMINATION, AMENDMENT AND WAIVER
 
7.01                    Termination. This Agreement may be terminated and
abandoned at any time prior to the Effective Time of the Merger:
 
(a)          by mutual written consent of the Parent and the Company;

 

--------------------------------------------------------------------------------

 

(b)          by either the Parent or the Company if any Governmental Entity
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and nonappealable;
 
(c)          by either the Parent or the Company if the Merger shall not have
been consummated on or before February 28, 2010 (other than as a result of the
failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Effective Time of the Merger);
 
(d)          by the Parent, if a material adverse change shall have occurred
relative to the Company;
 
(e)          by the Parent, if the Company or any of the Sellers willfully fail
to perform in any material respect any of its material obligations under this
Agreement; or
 
(f)          by the Company, if the Parent or the Merger Sub willfully fails to
perform in any material respect any of their respective obligations under this
Agreement.
 
7.02                Effect of Termination. In the event of termination of this
Agreement by either the Company or the Parent as provided in Section 7.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of the Parent, the Merger Sub or the Company, other
than the provisions of the last sentence of Section 5.01(a) and this Section
7.02. Nothing contained in this Section shall relieve any party for any breach
of the representations, warranties, covenants or agreements set forth in this
Agreement.
 
7.03                Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.
 
7.04                Extension; Waiver. Subject to Section 7.01(c), at any time
prior to the Effective Time of the Merger, the parties may (a) extend the time
for the performance of any of the obligations or other acts of the other
parties, (b) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any document delivered pursuant to this
Agreement, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.
 
7.05                Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement pursuant to Section 7.01, an amendment of this
Agreement pursuant to Section 7.03 or an extension or waiver of this Agreement
pursuant to Section 7.04 shall, in order to be effective, require in the case of
the Parent, the Merger Sub or the Company, action by its Board of Directors.

 

--------------------------------------------------------------------------------

 

7.06                Return of Documents. In the event of termination of this
Agreement for any reason, the Parent and the Company will return to the other
party all of the other party’s documents, work papers, and other materials
(including copies) relating to the transactions contemplated in this Agreement,
whether obtained before or after execution of this Agreement. The Parent and
Company will not use any information so obtained from the other party for any
purpose and will take all reasonable steps to have such other party’s
information kept confidential.
 
ARTICLE VIII:
INDEMNIFICATION AND RELATED MATTERS
 
8.01                Survival of Representations and Warranties. The
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Effective Time of the Merger until
the Settlement Date.
 
8.02                Indemnification.
 
(a)          Irrespective of any due diligence investigation conducted by the
Company with regard to the transactions contemplated hereby, the Parent shall
indemnify and hold the Company and each of its officers and directors (the
“Company Representatives”) harmless from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (collectively, “Losses”) arising out of, based upon, attributable to or
resulting from any and all Losses incurred or suffered by the Company or any of
the Company Representatives resulting from or arising out of any breach of a
representation, warranty or covenant made by the Parent as set forth herein.
 
(b)          The Company shall indemnify and hold the Parent and each of its
officers and directors (the “Parent Representatives”) harmless from and against
any and all Losses arising out of, based upon, attributable to or resulting from
any and all Losses incurred or suffered by the Parent or any of the Parent
Representatives resulting from or arising out of any breach of a representation,
warranty or covenant made by Company as set forth herein.


8.03                Notice of Indemnification. In the event any proceeding shall
be threatened or instituted or any claim or demand shall be asserted in respect
of which payment may be sought by the Parent or any Parent Representative or by
the Company or any Company Representative, against the other, as the case may be
(each an “Indemnitee”), under the provisions of this Article VIII (an “Indemnity
Claim”), the Indemnitee shall promptly cause written notice of the assertion of
any such Claim of which it has knowledge which is covered by this indemnity to
be forwarded to the Parent, or the Company, as the case may be. Any notice of an
Indemnity Claim by reason of any of the representations, warranties or covenants
contained in this Agreement shall state specifically the representation,
warranty or covenant with respect to which the Indemnity Claim is made, the
facts giving rise to an alleged basis for the Claim, and the amount of the
liability asserted against the Indemnitor by reason of the Indemnity Claim.
Within ten (10) business days of the receipt of such written notice, the Parent
or the Company, as the case may be, shall notify the Indemnitee in writing of
its intent to contest the indemnification obligation (a “Contest”) or to accept
liability hereunder. If the Parent or the Company, as the case may be, does not
respond within ten (10) days of the request of such written notice to such
written notice, the Parent or the Company, as the case may be, will be deemed to
accept liability as set forth in the notice. In the event of a Contest, within
ten (10) days of the receipt of the written notice thereof, the parties will
select arbitrators and submit the dispute to binding arbitration before the
American Arbitration Association at a venue to be located in New York City. The
arbitrators shall be selected by the mutual agreement of the parties. If the
parties can not agree on the arbitrator, each may select one arbitrator and the
two designated arbitrators shall select the third arbitrator. If the third
arbitrator can not be agreed upon, the American Arbitration Association in New
York shall select the third arbitrator. A decision by the individual arbitrator
or a majority decision by the three arbitrators shall be final and binding upon
the parties. Such arbitration shall follow the rules of the American Arbitration
Association and must be resolved by the arbitrators within thirty (30) days
after the matter is submitted to arbitration.

 

--------------------------------------------------------------------------------

 

ARTICLE IX:
 
Intentionally left blank and reserved.
  
ARTICLE X:
 
GENERAL PROVISIONS
 
10.01            Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim or other communication hereunder shall be deemed duly given (a) if
by personal delivery, when so delivered, (b) if mailed, five (5) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below, or (c) if sent through an overnight delivery service in circumstances to
which such service guarantees next day delivery, the day following being so
sent(or at such other address for a party as shall be specified by like notice):


(a)     if to the Parent or Merger Sub, to:
 
T.O.D. Taste on Demand, Inc.
55 Ha'Keshet Street
Reut, Israel

Attention:
 
Mr. David Katzir, CEO
+972-54-4374441 phone

 

--------------------------------------------------------------------------------

 
 

With a copy to:

David Lubin & Associates, PLLC
5 North Village Avenue
2nd floor
Rockville Centre, NY 11570
Attention: David Lubin, Esq.


(b)     if to the Company, to:


ALLBRIGHT LAW OFFICES          锦天城律师事务所
14/F, Citigroup Tower              上海市花园石桥路33号　
33 Hua Yuan Shi Qiao Road       花旗集团大厦14楼
Shanghai 200120，China 　　     邮编：200120　
Tel:86-21-61059000                 Fax:86-21-61059100
Attention: Steve Zhu , Esq.
 
10.02                     Definitions. For purposes of this Agreement:
 
(a)          an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;
 
(b)          “material adverse change” or “material adverse effect” means, when
used in connection with the Company or the Parent, any change or effect that
either individually or in the aggregate with all other such changes or effects
is materially adverse to the business, assets, properties, condition (financial
or otherwise) or results of operations of such party and its subsidiaries taken
as a whole;


(c)          “person” means an individual, corporation, partnership, joint
venture, association, trust, limited liability company, unincorporated
organization or other entity; and
 
(d)          a “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of Directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) is owned directly or indirectly
by such first person.
 
10.03                     Interpretation. When a reference is made in this
Agreement to a Section, Exhibit or Schedule, such reference shall be to a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
10.04                     Entire Agreement; No Third-Party Beneficiaries. This
Agreement and the other agreements referred to herein constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter of this
Agreement. This Agreement is not intended to confer upon any person other than
the parties any rights or remedies.

 

--------------------------------------------------------------------------------

 

10.05                Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
10.06                Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
 
10.07                Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

10.08                Severability. Whenever possible, each provision or portion
of any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
10.09                Counterparts. This Agreement may be executed in one or more
identical counterparts and by facsimile , all of which shall be considered one
and the same instrument and shall become effective when one or more such
counterparts shall have been executed by each of the parties and delivered to
the other parties.
  
10.10                Interpretation.  The parties agree that this Agreement
shall be deemed to have been jointly and equally drafted by them, and that the
provisions of this Agreement therefore shall not be construed against a party or
parties on the ground that such party or parties drafted or was more responsible
for the drafting of any such provision(s). The parties further agree that they
have each carefully read the terms and conditions of this Agreement, that they
know and understand the contents and effect of this Agreement and that the legal
effect of this Agreement has been fully explained to its satisfaction by counsel
of its own choosing.

 

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.
 
PARENT: 

       
T.O.D. Taste on Demand Inc.
 
 
By:
/s/ David Katzir
     
Name:  Mr. David Katzir
     
Title:  President and Chief Executive Officer
         

MERGER SUB:
 

 
China Environmental
Protection Inc.
       
By:
/s/ David Katzir
     
Name:  Mr. David Katzir
     
Title:  Director
         

COMPANY:

       
Dragon Path International Limited
 
 
By:
/s/ Boping Li
     
Name: Boping Li
     
Title: Director
     
/s/ Weihua Zhao
     
Name: Weihua Zhao
     
 Title: Director
 

 
SELLERS:
 

 
[_____________]
       
By:
/s/ Zhao Weihua
     
Name: Zhao Weihua
     
Position:  Shareholder
 


 

--------------------------------------------------------------------------------

 